Citation Nr: 1620034	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as peptic ulcer disease and irritable bowel syndrome.  

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis.  

3.  Entitlement to service connection for the post-operative residuals of gall bladder removal.  

4.  Entitlement to service connection for amebiasis.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  He also reported service in the National Guard, from which he retired in June 1993.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2015, when it was remanded for further development.
 
The issues of entitlement to service connection for a gastrointestinal disability, including peptic ulcer disease; residuals of gall bladder removal; and hemorrhoids are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Chronic gastritis first manifested in service.  

2.  The presence of amebiasis has not been established.  


CONCLUSIONS OF LAW

1.  Gastritis is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

2.  The claimed amebiasis is not the result of disease or injury incurred in or aggravated by service, nor is it the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that a gastrointestinal disability was first manifested by gastritis in service and that he has continued to have gastrointestinal problems since that time.  After reviewing the record, the Board agrees to the extent that the Board finds that chronic gastritis first manifested in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For a showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015). 

Continuity of symptomatology is required only where the condition noted during service, or in a presumptive period, is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Veteran's report of medical history associated with a July 1966 enlistment examination, shows that he responded, "No," when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble or gallstones; or piles or rectal disease.  No gastrointestinal disability was noted on entrance examination and the Veteran is presumed sound on entrance to service.

In December 1968, the Veteran was treated for a five day history of diarrhea and cramps.  A stool sample was negative, and the diagnosis was gastroenteritis.  In April 1970, the Veteran reported an eight hour history of severe stomach pain and vomiting and a one week history of diarrhea.  Again, the diagnosis was gastroenteritis.  

The Veteran's report of medical history associated with a December 1970 separation examination, shows that he responded, "No," when asked if he then had, or had ever had, frequent indigestion, gall bladder trouble or gallstones, or piles or rectal disease.  However, he responded both "Yes," and "No," when asked he then had or had ever had stomach, liver, or intestinal trouble.  The examiner noted that the Veteran had had two episodes of gastroenteritis, one in December 1968 and one in April 1970. The examiner stated that there were no complications or sequelae.  

The Veteran's service medical records are negative for any complaints or clinical findings of amebiasis, gall bladder trouble or gallstones, or piles or rectal disease.

In October 1971, the Veteran filed a claim for service connection for a stomach and bowel disability.  He reported that his symptoms started in Vietnam in 1969.  

In November 1971, the Veteran was examined by the VA to determine the nature and etiology of any gastrointestinal disability found to be present.  He reported a two year history of a crampy feeling in the lower abdomen followed by a discharge of mucus.  He denied the presence of blood.  He reported up to three bowel movements per day.  He noted that spices and fried foods caused his symptoms.  He denied being on medication.  

On examination, the Veteran was 63.5 inches tall and weighed 165 pounds.  It was noted that during the previous year, his maximum weight was 155 pounds.  His digestive system and a rectal examination were normal.  The Veteran did not want to stay in the hospital.  Therefore, a sigmoidoscopy was not possible.  Stool examination for ova and parasites was not completed.  Following the examination, the possible diagnoses were irritable bowel syndrome, colitis, and regional enteritis.  

In December 1971, a barium enema revealed no evidence of obstruction, filling defect, or infiltrating lesion.  The post-evacuation film showed the usual emptying of the colon.  

In January 1972, an upper gastrointestinal series was negative for a demonstrable hiatal hernia.  No lesion was recognized in the stomach.  The duodenal bulb distended fairly well and emptied freely.  There was no demonstrable ulceration, and the duodenal loop was unremarkable.  In January 1972, a small bowel series revealed that the small intestine was within normal limits.  

During a May 1974 National Guard entrance examination, the Veteran responded, "Don't know," when asked if he then had, or had ever had, stomach, liver, or intestinal trouble.  He responded, "No," when asked if he then had, or had ever had, frequent indigestion, gall bladder trouble, or gallstones.  The Veteran did not respond, when asked if he then had, or had ever had, piles or rectal disease.  On examination, he was 64 inches tall and weighed 163 pounds.  His abdomen and viscera and anus and rectum were normal.  

During a May 1979 National Guard entrance examination, the Veteran responded, "No," when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble or gallstones; or piles or rectal disease.  On examination, he was 63.5 inches tall and weighed 155 pounds.  On examination, his abdomen and viscera and anus and rectum were normal.  

In medical records from the Veteran's employer, dated in July 1980, it was noted that the Veteran experienced epigastric burning about an hour after eating.  It was also noted that he had problems with specific foods.  

From 1982 to May 2002, the Veteran was treated by P.F.D., D.O.  In March 1983, it was noted that the Veteran had frequent complaints of heartburn.  In May 1991, he reported complaints of upper gastric pain.  Maalox was prescribed.  In December 1994, the Veteran was treated for hemorrhoids.  In May 1995, the Veteran reported a five day history of left upper abdominal discomfort.  Antacids provided no relief, and the diagnosis was abdominal pain of uncertain etiology.  The examiner stated that it did not appear to be gastric in origin.  In February 1997, a CT had reportedly shown diverticulitis.  Due to the Veteran's complaints of abdominal pain and burning chest pain, he underwent a flexible sigmoidoscopy.  It revealed internal hemorrhoids, nonfriable.  Otherwise, there were no problems.  In January 1999, the Veteran was treated for an internal hemorrhoid, and in January and April 1999, he complaining of abdominal pain and cramping.  In July 1999, the Veteran underwent a cholecystectomy for chronic cholecysitis and chronic cholelithiasis.  

During National Guard examinations in May 1983, May 1987, and June 1991, the Veteran continued to respond, "No," when asked if he then had, or had ever had, frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble or gallstones; or piles or rectal disease.  On examination, he was 64 inches tall and weighed between 150 and 162 pounds.  His abdomen and viscera and anus and rectum were normal.  During the May 1983 and May 1987 examinations, his rectum and prostate were normal to digital examination, and stool samples were negative for occult blood.  

In November 1997, the Veteran was treated for pain and blood in his stool.  

Records from Amsterdam Memorial Hospital show that in July 1999, the Veteran's gall bladder was removed due to chronic cholecystitis and cholelithiasis.  

In February 2004, the Veteran was treated by or through Amsterdam Family Practice for an external hemorrhoid.  

In November 2006, P.F.D., D.O., reported that he had been the Veteran's family physician since 1982.

In November 2007, P.F.D., D.O., noted that the Veteran had a constellation of problems.  Dr. D. thought they were all compounded by job-related stress.  It was noted that the got a lot of GERD, and a lot of crampy abdominal pain, gas, bloating, constipation, sense of rectal urgency, and occasional blood when he strained.  His appetite was reportedly good.

In January 2008, a colonoscopy revealed a hyperplastic polyp of the cecum.  

In September 2008, an EGD was performed for P.D., D.O.  It revealed that the Veteran had gastritis and a duodenal bulb deformity due to chronic peptic ulcer disease.  There was no gastric outlet obstruction, no hiatal hernia, and no gastroesophageal reflux.

In August 2010, P.D., D.O., reported that the Veteran had chronic gastritis which had been present since service in Vietnam.  Dr. D. stated that an upper endoscopy confirmed the presence of gastritis.  Dr. D. noted that the Veteran had irritable bowel symptoms with loose bowels and frequent exacerbations of hemorrhoids.  Dr. D. stated that those problems were also related to the Veteran's service in Vietnam.  

In a September 2012 report from Digestive Disease Associates of Schenectady, it was noted that the Veteran had mild reflux esophagitis and no H pylori.  In April 2008, an EGD had shown H pylori.  In February 2009, a colonoscopy revealed internal hemorrhoids, cecal nodules , and mild R colon/hepatic flex.  In April 2012, an EGD revealed gastritis with mild antral friability and some denudation of antral mucosa.  There was mild chronic inflammation and no H pylori fundal gastritis with thickened mucosa and loss of vascular pattern focal florid active gastritis, possible atrophic gastritis, no H pylori, and mild reflux esophagitis.  In June 2012, a colonoscopy revealed adenomatous polyps, a sigmoid hyperplastic polyp, and five rectal hyperplastic polyps, mild ICV inflammation, reactive Peyers patches, and a question of inflammation at the right and left colon with normal biopsies.  Random rectal biopsies showed lymphoid aggregates and small hemorrhoids.  In October 2012, an EGD revealed a possible polyp in the second portion of the duodenum, a nodularity of the duodenal bulb, and gastritis. 

In October 2012, an EGD, performed by or for the Digestive Disease Associates of Schenectady confirmed the presence of gastritis.  It also showed a possible polyp in the second portion of the duodenum.  It was biopsied and seemed to be removed.  Duodenal bulb nodularity was also biopsied.   

At a December 2012 VA examination, the examiner noted that the Veteran's condition appeared to be chronic.  However, the VA examiner stated that the ongoing diagnosis was not gastroenteritis, as noted in service, but gastritis.  Therefore, the examiner concluded that it was less likely than not that the gastritis was related to service.  The examiner further opined that the gall bladder disease, hemorrhoids, and amebiasis were less likely related to service.  The VA examiner noted that gastroenteritis did not cause gallstones or hemorrhoids and that there was no diagnosis of amebiasis. 

The Veteran is competent to report what he experienced during and since separation from service.  For example, he is competent to report that he first experienced abdominal pain and cramping in the service and that they have been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between his current gastrointestinal problems and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  

The evidence shows that the Veteran entered service without any complaints or clinical findings of a gastrointestinal disability of any kind.  Thus, with respect to his gastrointestinal system, he was presumed to be in sound physical condition.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

During service, the Veteran was treated on two occasions for gastroenteritis, once in December 1968 and once in April 1970.  In addition, the Veteran filed a claim of entitlement to service for a gastrointestinal disability shortly after service, and he continued to report complaints of abdominal distress during a VA examination shortly after service.  Moreover, his longtime treating physician has opined that there is a nexus between the Veteran's current gastritis and symptoms in service.  While the most recent VA examiner has offered a contrary opinion with respect to gastritis, the Board finds that the Veteran's credible reports of continuing symptomatology and the opinion of his private treating physician are probative evidence of service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that gastritis had its onset in service. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 C.F.R. §38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board concludes that service connection for gastritis is warranted.  

The Veteran also contends that he has amebiasis as a result of service or as a result of service-connected gastritis.  Therefore, he maintains that service connection is warranted on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, that appeal will be denied.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).

The Veteran's medical records, dated in and after service, are negative for the presence of amebiasis.  The only evidence to the contrary comes from the Veteran.  The Veteran is competent to report what he experienced during and since separation from service.  For example, he is competent to report that he first experienced abdominal pain and cramping in service and that those symptoms have been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between the claimed amebiasis and any incident during service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable disability of amebiasis uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record, such as the report of the December 2012 VA examination which found no amebiasis or residuals of any amebiasis.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).  Absent the requisite diagnosis, the Veteran does not meet the criteria of service connection for amebiasis on a direct or secondary basis.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


Accordingly, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has amebiasis.  Therefore, service connection is not warranted and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gastritis is granted.

Entitlement to service connection for amebiasis is denied.  


REMAND

In light of the grant of the foregoing decision, further development of the record is warranted with respect to the claims of entitlement to service connection for the peptic ulcer disease, the residuals of gall bladder removal, and hemorrhoids.  An opinion is needed as to whether the claimed disabilities are caused or aggravated by the now service-connected disability.

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for a gastrointestinal examination to determine the nature and etiology of any gastrointestinal disability in addition to gastritis.  All indicated tests and studies should be performed, and any indicated consultations should be scheduled.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following opinions:

(a)  Diagnose all gastrointestinal disabilities found.

(b)  Opine as to whether each gastrointestinal disability found, and also to specifically include peptic ulcer disease or any residuals of peptic ulcer disease; irritable bowel syndrome; cholecystitis or cholelithiasis and gall bladder removal; or hemorrhoids, is at least as likely as not (50 percent or greater probability) related to service or any incident, complaint, or treatment during service.  

(c)  Opine as to whether each gastrointestinal disability found, and also to specifically include peptic ulcer disease or any residuals of peptic ulcer disease; irritable bowel syndrome; cholecystitis or cholelithiasis and gall bladder removal; or hemorrhoids, is at least as likely as not (50 percent or greater probability) caused by service-connected gastritis.  

(d)  Opine as to whether each gastrointestinal disability found, and also to specifically include peptic ulcer disease or any residuals of peptic ulcer disease; irritable bowel syndrome; cholecystitis or cholelithiasis and gall bladder removal; or hemorrhoids, is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected gastritis.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2015).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


